DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art Kern fails to teach the hydrogen of the first mixing gas has a volume percentage of 4% in the first mixing gas, and the nitrogen of the first mixing gas has a volume percentage of 96% in the first mixing gas” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgadino et al (US 2007/0224826) in view of Kern Werner (herein after, Kern (Handbook of Silicon Wafer Cleaning Technology (Second Edition); 2008, Pages 3-92) and further in view of Diao et al (US 8,093,157).
Delgadino et al disclose a plasma etch process with in-situ backside polymer removal begins with a workpiece having a porous carbon-doped silicon oxide dielectric layer and a photoresist mask on a surface of the workpiece.  The workpiece is clamped onto an electrostatic chuck in an etch reactor chamber.  The process includes introducing a fluoro-carbon based process gas and applying RF bias power to the electrostatic chuck and/or RF source power to an overhead electrode to etch exposed portions of the dielectric layer while depositing protective fluoro-carbon polymer on the photoresist mask.  The process further includes removing the fluoro-carbon based process gas and introducing a hydrogen-based process gas and applying RF source power to the overhead electrode.  The lift pins in the electrostatic chuck are extended to raise the workpiece above the electrostatic chuck and expose a backside of the workpiece to plasma in the reactor chamber, so as to reduce polymer previously deposited on the backside, until the polymer has been removed from the backside [0003].
Delgadino et al disclose that the lift pins 58 are extended to lift the wafer 28 above the electrostatic chuck 34 to expose the wafer backside (block 78 of FIG. 1).  (Alternatively, the order of steps of blocks 76 and 78 may be reversed.) As a result, a reducing plasma is generated in the chamber that reduces carbon in the backside polymer film 40 to remove this film.  The reducing agent is hydrogen as a hydrogen gas [0009]-[0010].
Examiner pointed out that the claimed first and the second processing gas are same and therefore, aforesaid teaching of Delgadino et al reads on the claimed first and the second plasma.
Unlike the instant invention, Delgadino et al fail to disclose the processing gas also include nitrogen.
However, Kern discloses a process of stripping photoresist material by using a plasma generating chamber or reactor with RF, microwave, or ECR source; and preferred method of bulk photoresist stripping after plasma pattern etching or ion implantation now uses downstream reactors which minimizes ion-induced surface damage while providing good control over reaction parameters with O2 [223]. The stripping rate can often be increased by adding specific gases or vapors to the O2 plasma such as F-containing gases [224], or H2O vapor, which provides additional benefits [225]. Device structures, which cannot withstand oxidation require a non-oxidizing environment. A mixture of typically 10 vol% H2–90 vol% N2 can then be used as the reactive gas in the plasma cleaning procedure [201]. 
Removal of etch residues:
 Plasma etching used for generating high-aspect-ratio Si trenches requires the formation of an etching resistant sidewall passivation layer to provide protection from lateral etching [227]. Plasma-assisted cleaning is often not adequate to substantially remove these post-etch passivation layers which may consist of polymers, inorganic materials, etchants, and oxide or metal residues. More reactive alternatives to O2 are necessary such as NO, N2O, CF4, or NF 3. The addition of a small amount of atomic F to the atomic O present in the downstream microwave discharge, followed by a DI H2O rinse can be very effective [228] (see, at page 42-43, under the heading of “Stripping of bulk photoresist”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kern’s teaching of using the mixture of hydrogen and nitrogen into Delgadino et al’s teaching for efficiently stripping the photoresist/residues as taught by Kern et al.	
Modified Delgadino et al fail to disclose the hydrogen of the first mixing gas has a volume percentage of 4% in the first mixing gas, and the nitrogen of the first mixing gas has a volume percentage of 96% in the first mixing gas.
However, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Additionally, in the same field of endeavor, Diao et al teach that removing photoresist form a workpiece by utilizing plasma of forming gas, wherein the forming gas typically includes 4% hydrogen gas and 96% nitrogen gas. While the use of forming gas reduces risks associated with the flammability of hydrogen gas and increases PR strip rate (col.1, lines 40-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Diao et al’s teaching of introducing the gas mixture of the specified content of the hydrogen and nitrogen into the modified Delgadino et al’s teaching for increasing the photoresist (PR) removal rate as well as reducing the risk of flammability of the gas mixture as taught by Diao et al.	

With regards to claims 4,7,15 and 18, Kern discloses that plasma etching used for generating high-aspect-ratio Si trenches requires the formation of an etching resistant sidewall passivation layer to provide protection from lateral etching [227]. Plasma-assisted cleaning is often not adequate to substantially remove these post-etch passivation layers which may consist of polymers, inorganic materials, etchants, and oxide or metal residues. More reactive alternatives to O2 are necessary such as NO, N2O, CF4, or NF 3. The addition of a small amount of atomic F to the atomic O present in the downstream microwave discharge, followed by a DI H2O rinse can be very effective [228] (see, 43, under the heading of “removal of etch residues”); and aforesaid reads on the claimed limitation of the process gas further comprises oxygen.
Additionally, Diao et al also disclose that the gas mixture also includes oxygen gas (col.6, lines 47-col.7, line 45).
With regards to claims 8-9 and 19-20, the arrangements of electrodes, namely the “upper electrode” and “lower electrode” and the gas supplying source, all are atypical arrangement of a plasma reactor and would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. Additionally, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968).
Diao et al also disclose a typical arrangement for plasma processing a substrate (see Figure 1 and the related disclosure at col.4, lines 27-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savas et al (US 2005/0112883) disclose a photoresist stripping process using a common gaseous additives to oxygen in such processes to improve process productivity and facilitate removal of residues during or following PR removal have included hydrogen or dilute mixtures of hydrogen in nitrogen (called forming gas) [0012] and [0008].
Donoghue (US 2001/0024769) disclose a method for removal of photoresist and residue using a gas mixture of forming gas preferably comprising approximately 5% hydrogen and 95% nitrogen. In a second preferred embodiment, the etchant gasses include ammonia and a forming gas comprising approximately 4% hydrogen and approximately 96% helium [0010].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713